Citation Nr: 0934253	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a 
mental disorder to include posttraumatic stress disorder 
(PTSD) and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Illinois.

In May 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The veteran submitted additional evidence consisting of lay 
statements by the Veteran describing the symptoms of his 
mental health disabilities in May 2009.  In August 2009, the 
Board sent a letter to the Veteran to determine if he wanted 
to waive initial RO consideration of the evidence.  The 
Veteran's representative provided a statement in August 2009 
that the Veteran waived initial RO consideration of the 
evidence submitted in May 2009.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800. 


FINDINGS OF FACT

The competent medical evidence of record shows that the 
Veteran's service-connected PTSD is characterized by 
deficiencies in most areas of social functioning and 
occupational functioning including sleep disturbance with 
nightmares, hypervigilance, impaired impulse control, near-
continuous depression and an inability to establish and 
maintain effective relationships; the Veteran was assigned a 
GAF score that ranged from 52-54.


CONCLUSION OF LAW

The schedular criteria for a 70 percent disability rating 
have been met for service-connected mental disorder to 
include PTSD and depression for the entire period of the 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

A June 2006 VCAA letter notified the Veteran that he may 
submit evidence showing that his service-connected PTSD and 
depression have increased in severity.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that he could 
provide statements from his employer as to job performance, 
lost time or other information regarding how his condition 
affects his ability to work.  He was also informed that he 
could provide lay statements from individuals who are able to 
describe from their own knowledge and personal observations 
in what manner his disability has become worse.  The letter 
also notified the Veteran of how VA determines disability 
ratings and effective dates.  The duty to notify the Veteran 
on how to substantiate his increased rating claim was 
satisfied prior to the initial AOJ decision.  

In a December 2008 letter, VA provided the Veteran with the 
specific diagnostic criteria that the RO used in determining 
the severity of the Veteran's PTSD and depression.  However, 
this information was satisfied subsequent to the initial AOJ 
decision.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in February 
2009 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  For the reasons stated above, it is 
not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as any notice error did not affect the 
essential fairness of the adjudication.  

The Board also finds that the RO has satisfied VA's duty to 
assist.  The record contains the Veteran's service treatment 
records and VA treatment records.  The RO provided the 
Veteran with two mental health VA examinations dated in July 
2006 and October 2008.  Those examinations are associated 
with the claims file.  The Board notes that the VA examiner 
in July 2006 and August 2008 documented in detail the 
Veteran's PTSD and depressive symptoms and the effect those 
symptoms have on his occupational functioning, social 
functioning and daily activities.  Accordingly, the Board has 
determined that the VA examinations conducted in July 2006 
and October 2008 are adequate for rating purposes.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The record also contains the Veteran's statements in support 
of his claim and a transcript from the May 2008 Board 
hearing.  The Board has reviewed the Veteran's statements and 
his testimony.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD and depression is 
presently assigned a 50 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  PTSD and depression is rated 
pursuant to the General Rating Formula for Mental Disorders.  
Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the Veteran's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the Veteran meets the criteria for a 70 percent rating, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A GAF score between 51 and 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The medical evidence of record consists of VA examination 
reports dated in July 2006 and October 2008 and VA mental 
health treatment records.  Furthermore, the Veteran provided 
additional information about his PTSD symptoms in written 
statements and his testimony during the May 2009 Board 
hearing.  The Board finds that this evidence, the most 
pertinent of which is summarized below, shows that the 
Veteran's condition as a whole more closely approximates the 
criteria for a rating of 70 percent rather than the currently 
assigned 50 percent disability rating.  

The claims file includes evidence that shows the Veteran's 
PTSD and depression has a moderate to severe affect on his 
ability to function appropriately and effectively.  During 
the October 2008 VA examination, the Veteran reported that he 
has a deep sleep for the first two hours after he goes to bed 
and thereafter it is off and on.  The VA examiner in July 
2006 noted that the Veteran has middle insomnia.  The VA 
examinations revealed that the Veteran had recurrent and 
intrusive distressing recollections of events from service, 
including images, thoughts or perceptions.  He also reported 
recurrent distressing dreams of the event. The Veteran had 
intense psychological distress and psychological reactivity 
with exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  The examiner in 
July 2006 noted that the Veteran would make efforts to avoid 
thoughts, feelings or conversations associated with trauma.  
The Veteran's affect was moderately restricted and his mood 
was anxious and depressed in July 2006.  His thought process 
was circumstantial.

The medical evidence of record indicates that the Veteran has 
impaired impulse control, difficulty adapting to stressful 
circumstances and depression.   During the July 2006 VA 
examination, the Veteran reported persistent symptoms of 
increased arousal including difficulty falling asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance and exaggerated startle response.  The Veteran 
testified at the May 2009 Board hearing that he has terrible 
problems with anxiety.  The VA examiner in the July 2006 and 
October 2008 VA examinations documented that the Veteran's 
energy level was poor and his sex drive was low.  The Veteran 
reported feelings of helplessness and hopelessness in the 
July 2006 VA examination.  The examiner noted that the 
Veteran had a sense of a foreshortened future.  In addition, 
the Veteran reported that about a month prior to the July 
2006 examination he had thoughts of suicide without intent or 
plan.  The VA examiner in July 2006 noted that the Veteran 
had recurrent, daily depression and the examiner in October 
2008 asserted that the Veteran's major depressive disorder 
had not remitted and it had been ongoing since his last VA 
examination in 2006.  

Furthermore, the competent medical evidence shows that the 
Veteran exhibits severe difficulty with social functioning 
and the inability to establish and maintain effective 
relationships.  The examiner in October 2008 noted that the 
Veteran had markedly diminished interest or participation in 
significant activities.  The Veteran reported that he had 
dropped out of being a member of the American Legion.  He was 
an upland game bird hunter, but he would not hunt during 
opening weekend due to "too many people."  The Veteran 
reported that during the summer he golfed in a league.  
During the May 2009 Board hearing, the Veteran testified that 
he had been an avid hunter, but he does not hunt anymore.  He 
also reported that he does not attend American Legion meeting 
anymore because it accelerates his PTSD and he no longer 
plays golf.  In October 2008, the examiner noted that the 
Veteran had a feeling of detachment or estrangement from 
others.  The Veteran and his wife have been separated for 
years and the Veteran noted that they are really divorced 
from each other without it being finalized.  He has five 
adult children and he sees them about once a month.  His main 
companions are his three dogs.  During the May 2009 Board 
hearing, the Veteran testified that he lives in a house in 
the country all by himself.  He testified that on a typical 
weekend he stays home the entire weekend with his dogs and 
work on his garden.  The Veteran testified that he has 
alienated all of his friends.  

Regarding the Veteran's employment, he works as a motor 
grader with the county government.  The Veteran's 
representative stated in May 2009 that the Veteran is able to 
maintain this job, because he works by himself with very 
little contact with the other county employees besides his 
supervisor.  The Veteran testified that he misses on average 
three days a month of work due to his PTSD.

The Veteran's GAF score ranged between 52 and 54 throughout 
the entire claims period.  This range in GAF score indicates 
moderate symptoms or impairment in occupational or social 
functioning.  The Board recognizes that while a GAF score may 
be indicative of a certain level of occupational impairment, 
it is only one factor in determining the Veteran's degree of 
disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).  In this case, the Veteran's overall disability 
picture including symptoms reported at the VA examinations 
and the May 2009 Board hearing indicate that the Veteran's 
disability picture more closely approximates a 70 percent 
rating.

The Board has considered whether staged ratings are 
appropriate.  The competent medical evidence of record shows 
that the Veteran's PTSD symptoms have not fluctuated 
materially during the course of this appeal.  As such, a 
staged rating is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  Although there is some evidence that indicates the 
Veteran's PTSD and depression  affects his employment and has 
caused serious impairment in social functioning, in reviewing 
the entire evidence of record, his symptoms do not more 
closely approximate total occupational and social impairment 
due to PTSD.  Thus, the criteria for a 100 percent rating 
have not been met.

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected mental health disorder to include 
PTSD and depression is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
and depression with the established criteria found in the 
rating schedule for a mental disorder shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record shows 
that the Veteran is able to work by himself and he misses on 
average three days a month due to his PTSD and depression.  
Accordingly, the evidence does not show that his PTSD and 
depression has caused marked interference with his employment 
that is not already contemplated by the rating criteria.  
Furthermore, the medical record does not show that the 
Veteran's PTSD and depression has necessitated frequent 
periods of hospitalization during the appeal period or 
otherwise rendered impracticable the regular schedular 
standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to an increased rating of 70 percent for service-
connected mental disorder to include PTSD and depression for 
the entire appeal period is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


